Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second pot detection device of claim 17 and the pot detection system of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first pot detection device for detecting when a pot is placed above the first induction coil in the first cooking zone …  a second pot detection device for detecting when a pot is placed above the second induction coil in the second cooking zone” in claim 17 and “a pot detection system configured to detect when a pot is located in each of the aforementioned cooking zones” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states the limitation “defining activated and deactivated induction coils by each selected cycle pattern” renders the claim indefinite. It is unclear as to what functions need to be preformed to define the activated and deactivated induction coils. Examiner suggest amending the claim language to clearly point out what is need for the defining step. 
Claim 11 recites the limitation “characterized in that the difference between the instant powers of adjacent activated induction coils is small enough, so that the difference be- tween frequencies associated to the instant powers avoids the generation of audible interference”. It is unclear as to how the limitation relate to the active step of claim 10 (e. g. how does this limitation further limit any of the steps above). 
	Claim 12 recites the limitation “characterized in that as many induction coils as possible are activated within one cycle patterns”. It is unclear as to which step the above limitation is related to and if this claim language is defining any of the active steps.
	Claim 14 recites the limitation “characterized in that the instant powers of the activated induction coils are as low as possible”. It unclear as to what instant power would constitute “as low as possible”. Examiner suggest amending the claim language to clearly point out a value that the minimal instant power requires.
	Claim 15 recites the limitation “characterized in that variations of the instant powers of the activated induction coils are as low as possible”. It unclear as to what variations of the instant power would constitute “as low as possible”. Examiner suggest amending the claim language to clearly point out a value that the minimal variation for the instant powers require.
	Claim 17 recites the limitation “and to apply a second predetermined power to the second induction coil upon”. The limitation appears to be incomplete. It is unclear as to what condition the second predetermined power is to be applied base on the word “upon”. 
Claim limitations “first pot detection device … second pot detection device” in claim 17 and “pot detection system” in claim 20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The first and second pot detection device and the pot detection system are not disclosed in the drawing and is only defined by function and no structure. A person of ordinary skill in the art would not know what structure is required to achieve the cited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 13, 16 and 18-19 depend upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouardo et al. (US 8742299 B2), cited on IDS dated 6/11/2021.
Regarding claim 17, Gouardo et al. discloses an induction cooking hob (10, Fig. 1) comprising: at least one first cooking zone  (zones constituted by the cook areas where the pots (R1-R3) sit, see Z1-Z3 in Fig. 1) having a first induction coil / inductor (11, Figs. 1 and 2) and a first pot detection device (“each radiant heating centre being associated with an inductor forming detection means” Col. 3, lines 28-29) for detecting when a pot (R1-R3) is placed above the first induction coil (11) in the first cooking zone (Z1); at least one second cooking zone (Z2) having a second induction coil (11) and a second pot detection device (radiant heating centre being associated with second induction coil) for detecting when a pot (R2) is placed above the second induction coil (11) in the second cooking zone (Z2); and at least one control unit (control processors 13, Fig. 2) operatively coupled to each of the first and second induction coils (11) and the first and second pot detection devices (the radiant heating centre being associated with the first and second induction coil 11), said at least one control unit(13) being configured in a predetermined cooking mode to apply a first predetermined power to the first induction coil (11), and to apply a second predetermined power to the second induction coil (11) upon (Col 3, lines 65-67 and Col. 4, lines 5-6).
Regarding claim 18, Gouardo et al. discloses the induction cooking hob according to claim 17, and further disclose wherein said predetermined cooking mode being user-selectable via a dedicated key of a user interface of said hob (“The control system is thereby able to handle one or more containers placed on the cooking surface and to apply a different power to each container according to a set point power set by the user … The user can assign a set point power P1, P2, P3 to each container R1, R2, R3 detected in this way”, Col. 4, lines 14-21).
Regarding claim 19, Gouardo et al. discloses the induction cooking hob according to claim 18, said first predetermined power and said second predetermined power also being user-selectable via said user interface (Col. 4, lines 14-21).

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Gouardo et al. (US 8742299 B2) being the closet prior art discloses a induction cooking hub having at least a first and second cooking zone with respective first and second induction coils, a pot detection system and a controller for controlling the power to the induction coils.  Gouardo et al. fails to teach or suggest “wherein cooking power to the pot is automatically adjustable between the first and second power levels by sliding the pot across the cooking hob from the first cooking zone to the second cooking zone and from the second cooking zone to the first cooking zone, respectively” as required of claim 20. There are no obvious reasons to modify the prior art to have the missing features without using impermissible hindsight reconstruction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,064,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope is essential the same, the only difference is the US patent 11,064,574 requires “requested powers for each used induction generator are adjusted independent from each other by a user interface … the control unit is configured to control instant powers of the induction generators within each cycle pattern of a plurality of cycle patterns independent from each other,” in claim 1, however the instant claim 1 recites “requested powers for each used induction generator are adjusted by a user interface” which is broad enough to read on the limitation of the US patent. 
Instant Application
U.S. Patent No. 11,064,574
1. An induction cooking hob including at least one cooking area, wherein: - the at least one cooking area comprises at least three induction coils, - each induction coil of the at least one cooking area is associated with an induction generator, - the induction generators are connected to at least one current line, - the induction generators are connected to and con- trolled by a control unit, - requested powers for each used induction generator are adjusted by a user interface, - the control unit is configured to control instant powers of the induction generators within each cycle pattern of a plurality of cycle patterns, wherein each of the cycle patterns defines whether each of the induction coils are simultaneously activated or deactivated, and - the control unit is configured to select at least one of the cycle patterns of the plurality of cycle patterns, and wherein a sum of the instant powers of activated induction coils within each selected cycle pattern is equal to a sum of the requested powers for each activated induction coil.

2. The induction cooking hob according to claim 1, wherein the induction coils of the at least one cooking area have an oval and/or elliptical shape.

3. The induction cooking hob according to claim 1, wherein the induction generators are connected to the same current line.

4. The induction cooking hob according to claim 1, wherein the induction generators are connected to at least two different current lines, wherein said current lines have different phases.

5. The induction cooking hob according to claim 1, wherein the control unit is provided for performing at least one cooking mode, wherein the activated induction coils work with one single setting of the requested power.

6. The induction cooking hob according to claim 1, wherein the control unit is provided for performing at least one cooking mode with at least two different settings of re- quested powers, wherein at least one activated induction coil works with the setting of one requested power and at least one other activated induction coil works with the set- ting of another requested power.

7. The induction cooking hob according to claim 1, wherein the at least one cooking area comprises four induction coils.

8. The induction cooking hob according to claim 1, wherein the induction cooking hob comprises a number of pot detection devices, wherein each said induction coil is associated to at least one pot detection device.

9. The induction cooking hob according to claim 1, wherein the plurality of cycle patterns is stored in a memory of the control unit.
1. An induction cooking hob including at least one cooking area, wherein: the at least one cooking area comprises at least three induction coils, the induction coils of the at least one cooking area are arranged side-by-side, each induction coil of the at least one cooking area has an elongated shape, respective longitudinal axes of the induction coils within the at least one cooking area are arranged in parallel, each induction coil of the at least one cooking area is associated with a dedicated induction generator, the induction generators are connected to at least one current line, the induction generators are connected to and controlled by a control unit, requested powers for each used induction generator are adjusted independent from each other by a user interface, the control unit is configured to control instant powers of the induction generators within each cycle pattern of a plurality of cycle patterns independent from each other, wherein each of the cycle patterns defines whether each of the induction coils are simultaneously activated or deactivated, the control unit is configured to select at least one of the cycle patterns of the plurality of cycle patterns, and wherein a sum of the instant powers of activated induction coils within each selected cycle pattern is equal to a sum of the requested powers for each activated induction coil, and the selected cycle patterns are structured such that adjacent activated induction coils have no frequency difference, while the activated induction coils, which are not adjacent, have different frequencies.

2. The induction cooking hob according to claim 1, wherein the induction coils of the at least one cooking area have an oval and/or elliptical shape.

3. The induction cooking hob according to claim 1, wherein the induction generators are connected to the same current line.

4. The induction cooking hob according to claim 1, wherein the induction generators are connected to at least two different current lines, wherein said current lines have different phases.

5. The induction cooking hob according to claim 1, wherein the control unit is provided for performing at least one cooking mode, wherein the activated induction coils work with one single setting of the requested power.

6. The induction cooking hob according to claim 1, wherein the control unit is provided for performing at least one cooking mode with at least two different settings of requested powers, wherein at least one activated induction coil works with the setting of one requested power and at least one other activated induction coil works with the setting of another requested power.

7. The induction cooking hob according to claim 1, wherein the at least one cooking area comprises four induction coils.

8. The induction cooking hob according to claim 1, wherein the induction cooking hob comprises a number of pot detection devices, wherein each said induction coil is associated to at least one pot detection device.

9. The induction cooking hob according to claim 1, wherein the plurality of cycle patterns is stored in a memory of the control unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761